Citation Nr: 9909811	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  98-03 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for residuals of 
surgery of the left (minor) ulnar nerve, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to March 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which increased the evaluation of the 
veteran's residuals of left ulnar nerve surgery to 10 percent 
disabling. 


FINDINGS OF FACT

The veteran's residuals of left (minor) ulnar nerve surgery 
produce mild, not moderate, incomplete paralysis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of surgery of the left (minor) ulnar nerve have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Code 8516 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was granted service connection in August 1986 for 
residuals of left (minor) ulnar nerve surgery, evaluated as 
10 percent disabling.  Thereafter, the evaluation was 
decreased to 0 percent in July 1989, and increased to 10 
percent in a December 1996 rating decision from which this 
appeal ensues.  The veteran contends that the evaluation 
assigned for his disability should be increased to at least 
20 percent in order to reflect more accurately the severity 
of his symptomatology.  As a preliminary matter, it is noted 
that the veteran's claim alleges an increase in severity of 
the service-connected disability, and is therefore a well-
grounded claim for an increased evaluation.  See Caffrey v. 
Brown, 6 Vet. App. 337, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

A disability may also be rated under the extraschedular 
provision in cases which present "such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalizations as to render impractical the application of 
the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1)(1998).

The veteran's disability was evaluated by the RO pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8516 for paralysis of the 
ulnar nerve.  This provision provides for a 50 percent 
evaluation where paralysis of the minor ulnar nerve is 
complete, characterized by the "griffin claw" deformity, 
due to flexor contraction of ring and little fingers, atrophy 
very marked in dorsal interspace and thenar and hypothenar 
eminences; loss of extension of ring and little fingers, 
inability to spread the fingers (or reverse), inability to 
adduct the thumb; flexion of wrist weakened.  A 30 percent 
evaluation is awarded where paralysis of the minor ulnar 
nerve is severe; a 20 percent evaluation where it is 
moderate; and a 10 percent evaluation where it is mild.  The 
provision further provides that the "term 'incomplete 
paralysis' . . . indicates a degree of lost or impaired 
function substantially less than the type 

picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree."  38 C.F.R. § 4.124a.

Two VA examinations of the veteran's disability have been 
performed since the veteran filed a claim for an increased 
evaluation in September 1996.  At an October 1996 
examination, the veteran complained of increasing symptoms 
including numbness and tingling of the last three fingers on 
the left hand; "super intense" pain, like a slamming of his 
hand in a door in the same fingers occurring approximately 10 
to 20 times per day; and dropping things from his left hand 
if he does not concentrate on holding.

The examiner's objective findings were as follows.  The 
veteran had 5/5 motor strength in the left 
sternocleidomastoid, trapezius, deltoids, biceps and triceps.  
Strength in wrist extension and flexion was 4+/5; in adductor 
pollicis and abductor digiti minimi strength was 4/5.  On the 
right side, the veteran had 5/5 strength in all the 
aforementioned muscle groups.  With respect to sensory 
capacity, the veteran had slightly diminished pin prick, 
temperature and vibratory sensation in the left hand on the 
medial aspect of the palm and the third, fourth and fifth 
digits.  Position sense was intact in the left index and 
pinkie fingers.  There was slight to no atrophy of the left 
first dorsal interossei and hypothenar eminence.  The veteran 
has a scar on the left medial aspect of the elbow.  Tinel's 
and Phalen's signs were negative bilaterally.  Deep tendon 
reflexes were 2/4 in the biceps, triceps and brachioradialis 
in the upper extremities.  Rapidly alternating movements were 
intact and finger to nose was intact.  The examiner suggested 
repeating an electromyography (EMG), which had previously 
been performed at the time of the veteran's injury, to assess 
for chronic and acute changes associated with the traumatic 
lesion and recent increase in symptomatology.  There is no 
record in the claims file of a repeat EMG.

A second examination was performed in February 1998.  At that 
time, the veteran 

complained that symptoms had worsened during the prior year 
and that such symptoms included pain in the left hand 
fingertips during flexion of the elbow; constant numbness and 
paresthesias of the fourth and fifth metacarpals, 
metacarpophalangeal areas and the distal forearm; severe pain 
in the fourth and fifth fingertips occurring a few times a 
day and lasting over 30 seconds, and coldness of the 
fingertips approximately once or twice a month.  According to 
the veteran, when coldness and numbness occurs, he must 
squeeze the fingertips to obtain some relief.  The veteran 
also complained of occasional slight discomfort over the 
medial aspect of the left wrist and a strange sensation over 
the distal one-half of the left forearm over the ulna.  The 
symptoms include daily pain and they occasionally interfere 
with his activities, including his duties as a mailman.  

On physical examination, the examiner observed decreased 
sensation to pinprick over the left fourth and fifth 
metacarpals on the palmar surface of the left hand and over 
the entire flexor surfaces of both the left fourth and fifth 
fingers.  Fine motor control, range of motion, flexion and 
extension were all normal.  There was no muscle atrophy or 
joint pain.  The VA examiner diagnosed slightly worsening 
paresthesias in the left hand and left fourth and fifth 
fingers secondary to ulnar nerve transposition and repair.

There are no recent pertinent treatment records in the claims 
file.  In his March 1998 appeal statement, the veteran 
describes the constant numbness and needle-like feeling of 
his left fourth and fifth digits and lower half of the left 
palm as akin to the feeling of when one's foot falls asleep.  
He also describes the pain in his fingertips as coming in 
short bursts, as extremely excruciating, and as akin to the 
feeling of the tips being squeezed hard by a pair of pliers 
or shut in a car door.  He further asserts that because the 
pain occurs sporadically for no apparent cause, medication is 
not helpful.

The Board finds that a 10 percent evaluation adequately 
accounts for the veteran's 

symptomatology.  The veteran has only mild objectively 
confirmed symptoms including slight to no atrophy of the left 
first dorsal interossei and hypothenar eminence; slightly 
diminished sensory capacity; diminished reflexes; and slight 
weakness.  He also has a scar, however this symptom was 
separately evaluated pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7805, in a July 1998 rating decision.  
Although the veteran complains he does experience pain, his 
pain was not verified on physical examination.  In fact, "no 
joint pain" was noted during the most recent VA examination.  
In addition, although the February 1998 VA examiner indicated 
that the veteran's paresthesias had slightly worsened, there 
is no evidence that the veteran's overall disability picture 
has worsened to an extent warranting a higher evaluation.  
Findings of the two VA medical examinations reflect that 
residuals of the left (minor) ulnar nerve surgery produce 
slight (or mild), not moderate, incomplete paralysis.  
Further, the veteran's disability does not present an 
exceptional or unusual disability picture, with factors such 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the schedular 
standards.

The Board further finds that, contrary to the assertions of 
the veteran's representative, the VA has satisfied its duty 
to assist the veteran in developing his claim.  The veteran's 
representative stated that because the claims file was 
unavailable to the medical examiner in conjunction with the 
February 1998 examination, that examination did not satisfy 
the VA's duty to assist.  The duty to assist, however, does 
not dictate that a failure to review the veteran's claim file 
before a medical examination in an increased rating claim 
renders the examination inadequate.  Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997).  In the instant case, the VA 
examiner's report provided a thorough evaluation of the 
current clinical status of the residuals of the veteran's 
left ulnar nerve surgery, and was therefore adequate to 
satisfy the duty to assist.  In further regard to the duty to 
assist, the Board finds that, although the October 1996 
examiner recommended that a repeat EMG be performed, such 
testing was not necessary to satisfy the VA's duty to the 
veteran.  

An EMG was not recommended by the February 1998 examiner, and 
the veteran's symptomatology was adequately evaluated, for 
the purposes of this increased rating claim, through the 
examinations afforded.

Inasmuch as the criteria for an evaluation in excess of 10 
percent for residuals of left (minor) ulnar nerve surgery 
have not been met, the veteran's claim must be denied.  The 
veteran is not entitled to the benefit of the doubt in 
resolution of his claim as the evidence is not in relative 
equipoise.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of surgery of the left (minor) ulnar nerve is 
denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

